DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant’s amendment to the specification in response to the objection for minor informalities to the specification at paragraph [0036] has overcome the objection. Therefore, the objection is withdrawn.

Response to Amendment
The amendment and Applicant’s Arguments/Remarks field on May 5, 2022 have been entered. Applicant’s Arguments/Remarks have been fully considered and found not persuasive. Therefore, the rejections under 35 USC § 103 previously set forth in the Non-Final Office Action mailed March 3, 2022 are hereby reinstated.
Claims status
Claims 1 – 20 remain pending in the application.
See the response to arguments section for a discussion of Applicant’s arguments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Regarding the recitations of intended use of the apparatus. Applicant is reminded that, as per MPEP 2114 (II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In this case, claims 1 and 15 recites – inter alia – “the auger operable to convey a concrete mixture towards the print nozzle,” “the first microwave emitter operable to alter a viscosity of the concrete mixture within the flow path by directing first microwave energy towards the internal flow path,” and “the second microwave emitter arranged to direct second microwave energy towards the concrete mixture when it exits the print nozzle,” which are recitations with respect to the manner in which a claimed apparatus is intended to be employed, hence, does not differentiate the claimed apparatus from a prior art apparatus. Similarly, claims 3, 5, 10-12, 14, 16-19 are directed to the intended use of the claimed apparatus.
Therefore, the limitations will be fully considered by the examiner to the extent that they provide structural differences between the claimed apparatus and the apparatuses of the prior art.

Regarding the recitations directed to the material or article worked upon by the apparatus. Applicant is reminded that, as per MPEP 2115:
“A claim is only limited by positively recited elements.” Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this case, claims 1 and 15 recites – inter alia – “the first microwave emitter operable to alter a viscosity of the concrete moisture mixture within the flow path by directing first microwave energy towards the internal flow path,” and “the second microwave emitter arranged to direct second microwave energy towards the concrete mixture when it exits the print nozzle, claim 8 recites “wherein the concrete mixture comprises additives that are receptive to microwave energy,” which are all directed to material or article worked upon by a structure being claimed, hence, does not impart patentability to the claims. Similarly, claims 17-20 includes recitations to the material or article worked upon by a structure being claimed.
Therefore, the limitations will be fully considered by the examiner to the extent that they provide structural differences between the claimed apparatus and the apparatuses of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US PGPub. 2022/0009162 A1; Ballard) in view of Flitsch et al. (US PGPub. 2019/0055699 A1; Flitsch).
Regarding claim 1 and claim 15. Ballard discloses an additive manufacturing print head (140b) comprising: 
a body (auger housing 202 and lower auger housing opening 205) defining an internal flow path (216) (e.g. see FIG. 18 and [0109]); 
a print nozzle (220) at an outlet of the internal flow path [0113]; 
an auger (210) disposed within the internal flow path, the auger being capable to be operable to convey a concrete mixture [0010] towards the print nozzle [0110 and 0115]; and 
a microwave emitter (228) capable of being arranged to direct microwave energy towards the concrete mixture when it exits the print nozzle [0114 and 0117].
However, Ballard is silent to a first microwave emitter operable to alter a viscosity of the concrete mixture within the flow path by directing first microwave energy towards the internal flow path.
Nonetheless, Ballard taches an embodiment capable of heating the build material within the flow path prior to extrusion (e.g. “by resistive heating” [0102], see Ballard at [0058], [0098]).
In the same field of endeavor of additive manufacturing apparatus and methods, Flitsch discloses a three-dimensional printing head assembly (FIG. 9), wherein the printing head can have a local heating system which includes a microwave emitter, “which may heat material between its electrodes by providing microwave energy that they may absorb” [0030].
Flitsch at [0145] discloses an example of an AMArray (Additive Manufacturing Array) that may function similarly for liquid form bulk material being fed into it, wherein a distribution element 810 (analogous to the claimed nozzle) deposits build material to fall onto an underlying surface. Flitsch discloses that in the distribution element (nozzle) and/or storage locations before the distribution element, the build material may be heated, wherein as the build material flows through a zone between a heating system denoted by plates 830 and 831 where the heating energy may be depicted as energy 832 (see FIG. 8), wherein the heating system may emit microwave energy by means of the microwave emitters [0030], and recognizes equivalent heating elements capable of also heat the material in other ways including radiant heating, conductive heating, convective heating, or absorbed energy heating as non-limiting examples. [0145].
Flitsch at [0145] further discloses that embodiment comprising the microwave emitters provides the advantage that the frequency of the microwave energy may be engineered to interact with the build material in a defined manner, and  may be provided in a broad enough spectrum to interact with multiple or specific layers within the build material, so that build material may be heated and reach a desired temperature to be further processed after it interacts with the underlying surface.
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ballard’s additive manufacturing print head by duplicating Ballard’s microwave emitter by known methods and with good expectation of success, so that it is capable of being operable to alter a viscosity of a concrete mixture within the flow path by directing first microwave energy towards the internal flow path, as taught by Flitsch, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI) (B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
One would have been motivated to duplicate Ballard’s microwave emitter for the purpose of being able to alter the temperature/pressure (viscosity being a function of temperature) of a build material mixture within the flow path by directing first microwave energy towards the internal flow path, as taught by Flitsch [0145].

As to the limitation of claim 15, “a control system configured to control operation of the print head, the first microwave emitter, and the second microwave emitter.”
Ballard at [0077] disclose, “Movement of the mobility platform, as well as the operation of the print head and print structure needed to form the 3D object occurs through remote communication using CAM software loaded onto the mobility platform controller which operates not only movement of the platform, but also the print head coupled to the platform.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, that Ballard/Flitsch’s  control system for the three-dimensional system (Ballard at [0077]), would be capable of being configured to control operation of the print head, the first microwave emitter, and the second microwave emitter, as taught by Ballard.
  	One of ordinary skill would have been motivated to modify Ballard/Flitsch’s control system to control the first and second microwave emitters for the purpose of, e.g., closely monitoring/manipulating each microwave emitter, since Flitsch teaches that the microwave emitters provides the advantage that the frequency of the microwave energy may be engineered to interact with the build material in a defined manner, and  may be provided in a broad enough spectrum to interact with multiple or specific layers within the build material, so that build material may be heated and reach a desired temperature to be further processed after it interacts with the underlying surface. Flitsch at [0145].

Regarding claim 16. Applicant is respectfully reminded that as per  MPEP § 2111.02,  where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.
It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates,  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94. 
Applicant is reminded that, as per MPEP 2114 (II): "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Therefore, Ballard/Flitsch system, as discussed in claims 1 and 15 above, is reasonable expected to be able to performed the intended use limitations claimed in claim 16.

Claim(s) 2 – 11, 13 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Flitsch, as applied to claims 1 and 15, and further in view of SHAH et al. (US PGPub. 2015/0360418 A1; Shah).
Regarding claim 2. Ballard/Flistch discloses the additive manufacturing print head of claim 1, except for specifically discloses, wherein the first microwave emitter comprises a magnetron operatively coupled to a waveguide horn.
In the same field of endeavor of three-dimensional printing apparatus and methods (abs.), Shah discloses at [0054] that suitable microwave emitters for providing a focused input of microwave radiation can include both low-power and high-power (e.g., magnetrons) microwave emitters. Furthermore, Shah discloses that a feed horn or emitter horn sized for the particular wavelength of microwave radiation may be used, and continues disclosing that microwave waveguides represent a suitable type of microwave emitter for producing a focused input of microwave radiation [0054]. in some embodiments of the present disclosure.

It would have been obvious to one of ordinary skill in the art at the time of effective filing the claimed invention, to modify Ballard/Flitsch’s first microwave emitter, so that the microwave emitter comprises a magnetron operatively coupled to a waveguide horn, as taught by Shah, since “A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness.” See MPEP 2143, "KSR" rationale B.
One of ordinary skill in the art would have been motivated to modify Ballard/Flitsch apparatus in view of Shah, since Shah teaches that microwave emitter comprising microwave waveguides horns represent a suitable type of microwave emitter for producing a focused input of microwave radiation [0054].

Regarding claim 3. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 2, wherein an output of the waveguide horn is directed towards the internal flow path, (e.g., see Flitsch at [0145]).

Regarding claim 4. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 1, except for, wherein the second microwave emitter comprises a magnetron operatively coupled to a waveguide horn.
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claimed invention, to modify Ballard/Flitsch’s second microwave emitter, so that the microwave emitter comprises a magnetron operatively coupled to a waveguide horn, as taught by Shah, since “A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness.” See MPEP 2143, "KSR" rationale B.
One of ordinary skill in the art would have been motivated to modify Ballard/Flitsch apparatus in view of Shah, since Shah teaches that microwave emitter comprising microwave waveguides horns represent a suitable type of microwave emitter for producing a focused input of microwave radiation [0054].

Regarding claim 5. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 4, wherein the output of the waveguide horn is directed towards an outlet of the print nozzle (e.g., see Ballard’s Fig. 18 element 228; Shah at FIG. 4, element 46).

Regarding claim 6. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 1, except for, wherein the first microwave emitter is one of a first set of microwave emitters, each microwave emitter in the first set of microwave emitters arranged to direct microwave energy towards a region of the internal flow path.
However, Applicant is respectfully reminded that as per MPEP § 2144.04 (VI) (B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ballard/Flitsch/Shah’s additive manufacturing print head by duplicating Ballard’s microwave emitter by known methods and with good expectation of success, so the first microwave emitter is one of a first set of microwave emitters, each microwave emitter in the first set of microwave emitters arranged to direct microwave energy towards a region of the internal flow path, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI) (B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
One would have been motivated to duplicate Ballard/Flitsch/Shah’s microwave emitter for the purpose of being able to alter a viscosity of a build material mixture within a longer flow path by directing first microwave energy towards the internal flow path, as taught by Flisch [0145].

Regarding claim 7, Ballard/Flitsch/Shah disclose the additive manufacturing print head of claim 1, except for, wherein the second microwave emitter is one of a second set of microwave emitters, each microwave emitter in the second set of microwave emitters arranged to direct microwave energy towards the concrete mixture when it exits the print nozzle.
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ballard/Flitsch/Shah’s additive manufacturing print head by duplicating the second microwave emitter by known methods and with good expectation of success, so the second microwave emitter is one of a second set of microwave emitters, each microwave emitter in the second set of microwave emitters arranged to direct microwave energy towards the concrete mixture when it exits the print nozzle, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI) (B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
One would have been motivated to duplicate Ballard/Flitsch/Shah’s microwave emitter, so that each microwave emitter in the second set of microwave emitters arranged to direct microwave energy towards the concrete mixture when it exits the print nozzle, since Shah teaches that microwave emitter comprising microwave waveguides horns represent a suitable type of microwave emitter for producing a focused input of microwave radiation [0054].

Regarding claims 8 and 20. The Applicant is respectfully reminded that as per MPEP 2115, “A claim is only limited by positively recited elements.” Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Therefore, since Ballard/Flitsch/Shah discloses the additive manufacturing print head of claims 1 and 16, and Ballard at [0010] discloses the apparatus is capable of using concrete-like composite materials as building material, it would have been obvious to one of ordinary skill in the art that it could use a concrete mixture comprising additives that are receptive to microwave energy.

Regarding claim 9. Ballard/Flitsch/Shah disclose the additive manufacturing print head of claim 1, further comprising a control system operatively coupled to the first microwave emitter and the second microwave emitter (e.g., see Flitsch at [0145]), except for, the control system configured to control operation of the first microwave emitter to adjust a viscosity of concrete mixture within the internal flow path.
Nonetheless, Ballard discloses that it is within the invention the manipulation by the controller, of the viscosity of the build material, see Ballard at [0100-103], “Motor 162 can include a transmission with a control feedback loop to modulate the amount of rotation, and the torque applied to auger 160 depending upon the density or viscosity of the feedstock material being fed. Motor 162, and specifically auger 160, are designed to controllably move materials from hopper 150 through the heating zone of barrel 152.”
Shah at [0012] discloses that the three-dimensional printing apparatus may additionally include a controller capable of executing code which may perform an algorithmic function. “The controller may also provide controlling signals to other elements of the Addibot.”
Additionally, Flitsch at [0145] discloses the microwave emitter are controlled by a controller so as to be tuned to desired frequencies affecting the physical properties of the build material flowing through the flow path between the emitters (see FIG. 8 and [0145]). Flitsch at [0167] discloses that for build materials such as asphalt, the mixture may need to be set to a specific temperature to achieve a desired viscosity of the tar binding material. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ballard/Flitsch/Shah’s apparatus, so that the control system could be configured to control operation of the first microwave emitter to adjust a viscosity of a concrete mixture within the internal flow path, as taught by Flitsch, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). See MPEP 2143.
One of ordinary skill would have been motivated to pursue the modification to Ballard/Flitsch/Shah, since Flitsch teaches that as the build material absorbs the microwave energy it may be heated and reach a desired temperature to be further processed after it interacts with the underlying surface [0145].

Regarding claim 10. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 9, wherein controlling operation of the first microwave emitter comprises controlling the first microwave emitter to adjust one or more characteristics of the first microwave energy (e.g., see Flitsch at [0145]).

Regarding claim 11. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 10, wherein the one or more characteristics comprise power or frequency of the first microwave energy (see Flitsch at [0145]).

Regarding claim 13. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 9, wherein the control system is configured to control operation of the second microwave emitter to partially cure the concrete mixture as it exits the print nozzle (e.g., see Ballard at [0114]).

Regarding claim 14. Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 13, wherein the controlling operation of the second microwave emitter comprises controlling the second microwave emitter to adjust one or more characteristics of the second microwave energy (e.g., frequency, temperature, see Ballard at [0114]).

Claim(s) 12  and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Flitsch and Shah, as applied to claim 9, and further in view of Brennan (US PGPub. 2017/0120513 A1).
Regarding claim 12. Applicant is respectfully reminded that as per  MPEP § 2111.02,  where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.
It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates,  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94.
In the same field of endeavor of three-dimensional printing apparatus and methods (abs.), Brennan discloses  at [0107] a material deposition system 10 capable of enabling in-process changes to the ratio of the respective feed materials mixed together to create the blended deposition material 32 by providing feedback to controller(s) based on the viscosity and/or other rheological properties of the feed materials and/or the blended deposition material 32, as measured by the measuring device 14.
Brennan discloses that the controller(s) are capable of control one or more parameters (e.g., temperature, feed rate, flow rate, mix speed, etc.) depending on the viscosity and/or other rheological properties measured by the measuring device 14. [0107].
Furthermore, Brennan at [0108] discloses that a desired degree of mix uniformity and/or alloyed composition may be determined and achieved by simultaneously mixing the feed materials and measuring the viscosity and/or other rheological properties of the blended material 32, and states that it provides the advantage, in a case when the feed materials are of different compositions and/or have different material properties, such as different melt points, melt viscosities, flow behaviors, miscibilities, etc. [0108].
Therefore, since Ballard/Flitsch/Shah discloses the additive manufacturing print head of claim 9, it would have been obvious to one of ordinary skill in the art that Modified Ballard would be capable of controlling operations of the first microwave emitter comprising receiving sensor measurements of characteristics of the concrete mixture in the internal flow path, as taught by Brennan, and controlling the first microwave emitter to adjust one or more characteristics of the first microwave energy based on the characteristics of the concrete mixture in the internal flow path (e.g., see Flitsch at [0145]).
One of ordinary skill would have been motivated to pursue the modification to Ballard/Flitsch/Shah in view of Brennan for the purpose of make the apparatus be capable of, e.g., enabling in-process changes to the ratio of the respective feed materials by providing feedback to controller(s) based on the viscosity and/or other rheological properties of the feed materials and/or the blended deposition material 32, as measured by the measuring device 14. [0107].

Regarding claims 17-19. The examiner respectfully notes that the claims limitations are directed to the intended use of the system being claimed, and as such, it would be reasonable expected that the system of Ballard/Flitsch/Shah/Brennan is capable of performing the recited intended use limitations as discussed in the rejection of the claims above.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the rejection in view of Ballard’s disclosure is improper “because Ballard is not effective as prior art in accordance with 35 U.S.C. §102(d) because neither the '528 Application nor the '728 Application adequately describe the subject matter relied upon by the Office in the present Office Action,” Remarks, p. 1, ¶3. The examiner has considered Applicant’s argument. However, the argument is unpersuasive.
On the Non-Final Office Action mailed 03/30/2022, the examiner relied on the disclosure of Ballard’s paragraphs [0114 and 0117], for the purpose of indicating the structure in Ballard that reads on the claimed “a microwave emitter capable of being arranged to direct microwave energy towards the concrete mixture when it exits the print nozzle.” This is supported by the US Provisional Application No. 63/028,728, see the annotated copy of a portion of Ballard’s FIG. 18 (US Application 17/308,667), and Ballard’s FIG. 23 (Ballard’s US Provisional Application 63/028,728) below:


    PNG
    media_image1.png
    536
    1011
    media_image1.png
    Greyscale
 
	Applicant is respectfully reminded that “While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.”  See In re Mraz, 173 USPQ 25 (CCPA 1972).  It is clear from the annotated figures above that the disclosure from the provisional application 63/028,728 does indeed support the description of a "microwave pre-warmer 228" being "mounted to the front of a print head 140b" from Ballard. Therefore, the 63/028,728 Provisional Application adequately described the subject matter relied upon by the Office in said Office Action.
	Consequently, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712